NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOYLE DEAN HARTLINE,                            No.    18-16725

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00635-KJM-AC

 v.
                                                MEMORANDUM*
NATIONAL UNIVERSITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Doyle Dean Hartline appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims. We review for an

abuse of discretion a district court’s dismissal as a sanction under Federal Rule of

Civil Procedure 37(b). Malone v. United States Postal Serv., 833 F.2d 128, 130


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1987). We affirm.

        The district court did not abuse its discretion by dismissing Hartline’s action

because Hartline failed to produce documents in compliance with the district

court’s discovery order despite receiving multiple extensions of time to respond to

discovery requests and being warned that noncompliance could result in dismissal.

See id. at 130-32 (setting forth factors to be considered before dismissing under

Rule 37(b)).

        AFFIRMED1.




1
    In making this decision, we reviewed Docket Entry Nos. 9 and 10.

                                           2